Case 1:16-cr-10078-NMG Document 133 Filed 06/25/20 Page 1 of 4
Case 1:16-cr-10078-NMG Document 132 Filed 06/22/20 Page 1 of 4

Probl2A
(7/93)
United States District Court
for the District of Massachusetts
Report on Offender Under Supervision
Name of Offender: Ellis Santos Case Number: 16-CR-10078

Name of Sentencing Judicial Officer: Honorable Nathaniel M. Gorton, U.S. District Judge
Date of Original Sentence: March 28, 2017

Original Offense: Possession with Intent to Distribute and Distribution of Cocaine Base within 1,000 Feet of a
Public Housing Development, in violation of 21 U.S.C Sec. 841(a)(1), 21 U.S.C. Sec. 860 and Forfeiture
Allegation, in violation of 21 U.S.C. Sec. 853.

Original Sentence: 18 months of custody followed by 72 months of supervised release

1% Revocation Sentence: 3 months of custody followed by 56 months of supervised release
2"4 Revocation Sentence: 4 months of custody followed by 36 months of supervised release

Type of Supervision: Supervised Release Date 1% Supervision Commenced: 7/18/2017
Date 2" Supervision Commenced: 11/16/2018
Date 3™ Supervision Commenced: 10/4/2019

 

NON-COMPLIANCE SUMMARY

 

 

Violation Nature of Non-Compliance
Number
I Violation of Mandatory Condition: You must refrain from any unlawful use of

a controlled substance. You must submit to one drug test within 15 days of
release from imprisonment and at least two periodic drug tests thereafter, as
determined by the court.

Violation of Special Condition #1: Defendant must participate in a program for
substance abuse counseling as directed by the Probation Office, which program
may include testing, not to exceed 50 drug tests per year to determine whether
you have reverted to the use of alcohol or drugs.

On 10/8/19, Mr. Santos provided a urine sample for testing. This sample tested
positive for cannabinoids. Mr. Santos admitted to using cannabinoids.

On 11/12/19, Mr. Santos provided a urine sample for testing. This sample tested
positive for cannabinoids. Mr. Santos admitted to using cannabinoids.

On 11/25/19, Mr. Santos provided a urine sample for testing. This sample tested
positive for cannabinoids.

On 1/8/20, Mr. Santos provided a urine sample for testing. This sample tested
positive for cannabinoids.

 

 

 

 
Case 1:16-cr-10078-NMG Document 133 Filed 06/25/20 Page 2 of 4
Case 1:16-cr-10078-NMG Document 132 Filed 06/22/20 Page 2 of 4

Prob 12A -2- Report on Offender Under Supervision

 

On 6/18/20, Mr. Santos provided a urine sample for testing. The results of this
sample are still pending, although Mr. Santos admitted to using cannabinoids.

On 10/22/19, 11/8/19, and 11/18/19, Mr. Santos failed to show as required to provide
a urine sample.

 

Il Violation of Standard Condition: The defendant shall not associate with any
persons engaged in criminal activity and shall not associate with any person
convicted of a felony unless granted permission to do so by the probation
officer.

On January 12, 2020, Boston Police records (FIO#FC20000284) reflect that a
vehicle was stopped for traffic violations at Tremont and Rutland Streets. The
operator of the vehicle was identified as Spencer Oyeyemi and the passenger was

identified as Mr. Santos. Spencer Oyeyemi has multiple convictions for Distribution
of Class B.

This officer confronted Mr. Santos regarding the above interaction. Mr. Santos stated
that Mr. Oyeyemi was giving Mr. Santos a ride home from visiting his mother, who
resides within the exclusion zone.

On February 24, 2020, Boston Police records (FIO#200099361) reflect that a vehicle
was stopped for traffic violations and the scent of marijuana emanating from the
vehicle. The operator of the vehicle was identified as Spencer Oyeyemi and the
passengers were identified as Tarrell Lymon and Mr. Santos. Spencer Oyeyemi has
multiple convictions for Distribution of Class B.

This officer confronted Mr. Santos regarding the above interaction. Mr. Santos stated
that he was aware that he should not be associating with Mr. Oyeyemi and that
following the incident, Mr. Santos has ceased association with Mr. Oyeyemi.

 

Ill Violation of Special Condition #3: The defendant shall not enter the area of the
Lenox Street Housing Development and specifically within the confines of the
streets indicated on the map included in the plea agreement (Exhibit A), without
prior authorization from the Probation Office, except for reasons of
medical/dental care and other services, reasonable visitation with his children
once per week during daytime hours so long as he is in compliance, and the
defendant can use the T to travel in and around the exclusion zone but is not
permitted to get off the T within the zone.

On June 4, 2020, Boston Police records (FIO#FC20003085) officers patrolling the
area of 551 Massachusetts Avenue observed Tyler Deloach and Mr. Santos loitering
in the same area. 551 Massachusetts Avenue is located within the exclusion map
attached to Mr. Santos’ J&C.

 

 

 

 
Case 1:16-cr-10078-NMG Document 133 Filed 06/25/20 Page 3 of 4
Case 1:16-cr-10078-NMG Document 132 Filed 06/22/20 Page 3 of 4

Prob 12A -3- Report on Offender Under Supervision

 

On June 8, 2020, Boston Police records (FIO#FC20003 140) officers observed Mr.
Santos, Tarrell Lymon, Tyler Deloach, and Thomas Martinez hanging out in front
of 551 Massachusetts Avenue. 551 Massachusetts Avenue is located within the
exclusion map attached to Mr. Santos’ J&C.

On June 13, 2020, Boston Police records (FIO#FC20003256) officers observed Mr.
Santos, Rolando Coxon, and James Fitzpatrick hanging out in front of 551
Massachusetts Avenue. 551 Massachusetts Avenue is located within the exclusion
map attached to Mr. Santos’ J&C.

Mr. Santos denies being at this location on the above noted dates and stated that he
has not entered his exclusion zone since January 2020, when he was identified as a
passenger in Spencer Oyeyemi’s vehicle.

 

 

IV Violation of Special Condition #4: The defendant is prohibited from associating
with individuals noted on the list set forth in the plea agreement (Exhibit A),
without prior authorization from the Probation Office.

On June 4, 2020, Boston Police records (FIO#FC20003085) officers patrolling the
area of 551 Massachusetts Avenue observed Tyler Deloach and Mr. Santos hanging
in the same area. Tyler Deloach is on active federal supervision and is also noted on
the prohibited list of names attached to Mr. Santos’ J&C.

On June 8, 2020, Boston Police records (FIO#FC20003140) officers observed Mr.
Santos, Tarrell Lymon, Tyler Deloach, and Thomas Martinez hanging out in front
of 551 Massachusetts Avenue. Tyler Deloach is on active federal supervision and is
also noted on the prohibited list of names attached to Mr. Santos’ J&C.

On June 13, 2020, Boston Police records (FIO#FC20003256) officers observed Mr.
Santos, Rolando Coxon, and James Fitzpatrick hanging out in front of 551
Massachusetts Avenue. Rolando Coxon is noted on the prohibited list of names
attached to Mr. Santos’ J&C.

Mr. Santos denies associating with the individuals on the above noted dates and
stated that he has not entered his exclusion zone since January 2020, when he was
identified as a passenger in Spencer Oyeyemi’s vehicle.

 

 

 

U.S. Probation Officer Action:

Mr. Santos is currently in his third term of supervised release. As Your Honor may recall, Mr. Santos was
previously revoked twice for similar incidents of continued marijuana use and association/geographic related
violations. Although the above noted non-compliance is similar to previous violations, the Probation Office
is hopeful that Mr. Santos will be able to make the appropriate changes in order to regain compliance.
Case 1:16-cr-10078-NMG Document 133 Filed 06/25/20 Page 4 of 4
Case 1:16-cr-10078-NMG Document 132 Filed 06/22/20 Page 4 of 4

Prob 12A -4- Report on Offender Under Supervision

In February 2020, Mr. Santos began attending individual mental health counselling at Hope House in Boston.
The individual counseling sessions are aimed at combating Mr. Santos’ anxiety and Post Traumatic Stress
Disorder (PTSD) and his subsequent marijuana use, which has become a form of self-medication for him.
Unfortunately, due to the COVID-19 pandemic, Mr. Santos’ counseling sessions have transitioned to a virtual
format. Although this has allowed Mr. Santos to continue his treatment remotely, it has reduced the efficacy
due to the remote and depersonalized nature of the sessions. Additionally, Mr. Santos has been unable to
connect with any education or vocation-based services due to COVID-19 restrictions.

It is the Probation Offices hope and intent that given additional time to make continued headway with his
mental health treatment, Mr. Santos will regain compliance and avoid a potential third revocation. At this
time, the Probation Office respectfully requests no action from the Court. This officer will continue to monitor
the defendant’s overall compliance and will notify the Court of any additional non-compliance. This document
serves as a notification of the above noted non-compliance.

Reviewed/Approved by: Respectfully submitted by,
/s/ Christopher P. Moriarty /s/ Andrew McGrath
Christopher P. Moriarty Andrew McGrath
Supervisory U.S. Probation Officer U.S. Probation Officer

Date: 6/22/2020

 

No Response is necessary unless the court directs that additional action be taken as follows:

<I Approved

Submit a Request for Modifying the Conditions or Term of Supervision

[ ]
[ ] Submit a Request for Warrant or Summons
[ ]

Other
Honoratie Nathaniel M. Gorton,
b/as 20 U.S. District Judge
